Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5-14, and 16-23 allowed.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 7/12/21, with respect to claims 1-3, 5-14, and 16-22 have been fully considered and are persuasive.  The 35 USC 103 rejection of 4/12/21 has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be novel and non-obvious from the prior art of record. Claims 1-3, 5-14, and 16-23 are allowed for reasons argued by Applicant in the remarks field 7/12/21. 

U.S Pat. Pub. No. 2017/0105335		‘Xu’
U.S Pat. Pub. No. 2016/0073573		‘Ethington’
U.S Pat. Pub. No. 2018/0181893		‘Basso’
U.S Pat. Pub. No. 2014/0108060		‘Anderson Jr.’
U.S Pat. Pub. No. 2017/0228475		‘Aldor-Noiman’
	Xu is primarily directed to determining and presenting an improved seeding rate recommendation for sowing plant seeds in a field. However, Xu is silent to using the probability of success generation instructions to generate a dataset of success probability scores which describe a probability of successful yield as a probability of success value on the one or more target fields. Ethington is primarily directed to managing agricultural activities implemented using an agricultural intelligence computer system. However, Ethington is silent to using the probability of success generation instructions to generate a dataset of success probability scores which describe a probability of successful yield as a probability of success value on the one or more target fields. Basso is primarily directed to utilizing in-season information relating to weather conditions actually experienced by the field to prepare mid-season, updated crop management plans. However, Basso is silent to using the probability of success generation instructions to generate a dataset of success probability scores which describe a probability of successful yield as a probability of success value on the one or more target fields. Anderson Jr. is primarily directed to determining if the yield of transgenic crop falls within a predetermined yield range. However, Anderson Jr. is silent to using the probability of success generation instructions to generate a dataset of success probability scores which describe a probability of 
	On pages 10-11 of the provided remarks, Applicant argues that “Claim 1 recites "success probability scores". Each of Ethington's (cited 0061) "possible yield potentials" is a yield magnitude that is not a probability score. By saying "possible", Ethington means that the yield magnitude is not assured, but Ethington makes no attempt to quantify any probability. Likewise, Ethington (cited 0061) saying "simulate possible yield potentials...graphs the projected yield" means yield magnitude. Thus, Ethington lacks a success probability score.” The Examiner is persuaded by this argument, and that the limitations overcomes the prior art on record. An updated search yielded no prior art references that would reasonably anticipate or render obvious the claimed invention. None of the prior art recorded, either taken by itself or in combination, would have anticipated or made obvious the invention of the present application at or before the time is was filed. 
	Foreign reference WO 2015100023 A1 ‘Method for Performing E.g. Nutrient Deficit Test at Hexagonal Shaped Field Site For Planting Agricultural Crop, Involves Identifying Zone of Field Site, Planting Crop in Zone of Field Site, and Subjecting Planted Crop to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683